Citation Nr: 1511382	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD) (status post excision of leiomyoma and resection of antrum), to include as secondary to service-connected orthopedic disabilities.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to April 1983 and October 1984 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in January 2015.


FINDING OF FACT

The Veteran's gastroesophageal reflux disease was caused by medications taken for his service-connected low back and right knee disorders.


CONCLUSION OF LAW

The criteria for service connection gastroesophageal reflux disease as secondary to service-connected orthopedic disabilities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails 'any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition.'  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

Here, the Veteran is service connected for degenerative arthritis of the lumbar spine and right knee.  He contends that service connection is warranted for GERD as a result of taking the medication Ibuprofen.  He states that he began taking the medication during service for the now service-connected low back and right knee disabilities.  

A September 1999 private treatment record, approximately 11 months following his separation for service, shows that he was taken Naprosyn and Prilosec.  At that time, he was complained of left elbow pain, but also gave a history of degenerative joint disease of the right knee.  On VA examination in August 2000, the Veteran complained of low back pain, relieved by Motrin.  He also gave a history of taking Motrin for knee pain.  It was further noted that he was taking Zantac.  

In March 2007, Virgle McEver, M.D. stated that the Veteran had been treated for gouty arthritis since military service.  He concluded that the prescribed high doses of Motrin taken for his gouty arthritis contributed to the development of GERD.  

Although the Veteran is not service connected for gouty arthritis, he points out that he has been taking Ibuprofen for his service-connected back and right knee disabilities since service.  His statement is credible, given the above reported medical history showing that he was taking pain relievers for his right knee and back in 1999 and 2000, shortly after his separation from service.  It appears that he was also taking medication (Prilosec and Zantac) for gastrointestinal problems at that time.   

In view of the foregoing, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection of warranted for gastroesophageal reflux disease, as secondary to service-connected orthopedic disabilities.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  


ORDER

Entitlement to service connection for gastroesophageal reflux disease, as secondary to service-connected orthopedic disabilities, is granted.
'


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



